         Case 2:18-cr-00224-RFB-NJK Document 64 Filed 07/14/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Scott Bullis

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                            Case No. 2:18-cr-00224-RFB-NJK
12                  Plaintiff,                            DEFENDANT’S UNOPPOSED
13                                                        MOTION FOR PERMISSION TO
            v.
                                                          TRAVEL OUT OF THE DISTRICT
14   SCOTT BULLIS,
15                  Defendant.
16
17          Defendant Scott Bullis asks the Court to modify the conditions of his pretrial release to

18   allow him to travel with his wife and daughters to Utah on July 17, 2020 through July 20, 2020.

19   Title 18, United States Code, Section 3142(c)(3) provides that a “judicial officer may at any

20   time amend the order to impose additional or different conditions of release.” The Pretrial

21   Services does not oppose this request. The Office of the US Attorney has stated that they will

22   defer to the Court and Pretrial Services.

23                                               Background

24          On July 13, 2018, Scott Bullis was charged by Complaint with one count of Felon in

25   Possession of Firearm. ECF No. 1. He made his initial appearance on July 17, 2018, and was
26   released on conditions, including the restriction of his travel to the District of Nevada. ECF No.
         Case 2:18-cr-00224-RFB-NJK Document 64 Filed 07/14/20 Page 2 of 4




 1   3. On July 25, 2018, a grand jury indicted Mr. Bullis on the same charge. ECF No. 12.
 2          On August 20, 2019, Mr. Bullis entered a guilty plea to a criminal information without
 3   the benefit of a plea bargain. ECF No. 43-45. On January 9, 2020, the Court conducted a
 4   sentencing hearing. ECF No. 52. The sentencing was continued in order to prepare and submit
 5   an expert report regarding. Id. Sentencing is currently set for August 5, 2020. ECF No. 60.
 6                                             Argument
 7          Mr. Bullis was on release pending trial for almost two years. He has been on release
 8   pending sentencing for almost a year. He previously traveled to California to visit family and
 9   to Zion National Park and returned successfully without incident. ECF Nos. 39, 62. During his
10   entire time on supervision, he has not tested positive for drugs, had any adverse law
11   enforcement contacts, or otherwise failed to comply with the terms of his release.
12          Mr. Bullis works long hours. He has been very successful, being promoted repeatedly.
13   He works closely with local law enforcement. Mr. Bullis has been actively participating in
14   counseling and treatment for his depression arising from the loss of his son. He has cooperated
15   fully with his Probation Officer.
16          As the Court knows, Mr. Bullis became a father twice while on pretrial release. His
17   daughter, Jalissa, was born on February 25, 2019, and his youngest daughter, Angelina, born
18   April 29, 2020. Mr. Bullis and his family request permission to travel to Utah to camp at Sand
19   Hallow Beach from July 17, 2020, through July 20, 2020.
20          Mr. Bullis requests permission from the Court to drive to Utah with his family for
21   relaxation and to celebrate his wife’s birthday. They would camp at Sand Hallow Beach State
22   Park, returning to Nevada on July 20, 2020. Mr. Bullis will work with probation, providing the
23   address and itinerary. This time together as a family will assist in strengthening the family
24   bond, which will be pivotal both in assisting Mr. Bullis in reintegrating into society if he is
25   subject to a custodial sentence.
26
                                                     2
         Case 2:18-cr-00224-RFB-NJK Document 64 Filed 07/14/20 Page 3 of 4




 1                                            Conclusion
 2          For the foregoing reasons, Mr. Bullis requests the Court’s permission to travel with his
 3   family to Utah from July 17, 2020, through July 20, 2020, pursuant to 18 U.S.C. § 3142(c)(3).
 4          DATED this 2nd day of July, 2020.
 5                                                Respectfully submitted,
 6
                                                  RENE L. VALLADARES
 7                                                Federal Public Defender
 8
                                                     /s/ Kathryn C. Newman
 9                                                By_____________________________
10                                                KATHRYN C. NEWMAN
                                                  Assistant Federal Public Defender
11
12
13
14                                                ORDER

15                                                IT IS SO ORDERED.

16
                                                  _____________________________
17                                                RICHARD F. BOUWARE, II
                                                  United States District Judge
18
                                                  Dated: July 13th , 2020.
19
20
21
22
23
24
25
26
                                                    3
         Case 2:18-cr-00224-RFB-NJK Document 64 Filed 07/14/20 Page 4 of 4




 1                           CERTIFICATE OF ELECTRONIC SERVICE

 2             The undersigned hereby certifies that she is an employee of the Federal Public Defender
 3   for the District of Nevada and is a person of such age and discretion as to be competent to serve
 4   papers.
 5             That on July 2, 2020, she served an electronic copy of the above and foregoing
 6   DEFENDANT’S UNOPPOSED MOTION FOR PERMISSION TO TRAVEL OUT OF
 7   THE DISTRICT by electronic service (ECF) to the person named below:
 8
 9                    NICHOLAS A. TRUTANICH
                      United States Attorney
10                    ALLISON REESE
                      Assistant United States Attorney
11                    501 Las Vegas Blvd. South
                      Suite 1100
12                    Las Vegas, NV 89101

13                                                       /s/ Marlene Mercado
                                                         Employee of the Federal Public Defender
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                         4
